Case 5:21-cv-00190-DMG-SHK Document 10 Filed 03/16/21 Page 1 of 2 Page ID #:51




                              UNITED STATES DISTRICT COURT                  JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    ED CV 21-190-DMG (SHKx)                                   Date     March 16, 2021

 Title Ryan Matthew Burd v. James R. Hefflin                                          Page     1 of 2

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

 Proceedings: IN CHAMBERS—ORDER REMANDING CASE TO RIVERSIDE
              COUNTY SUPERIOR COURT

         On January 27, 2021, Plaintiff Ryan Burd filed a Request for Civil Harassment
 Restraining Order in Riverside County Superior Court against Defendant James Hefflin. On
 February 2, 2021, Defendant removed the action to this Court, asserting federal question
 jurisdiction under 28 U.S.C. § 1331. [Doc. # 1]. This case is related to two other cases
 involving similar Requests for Civil Harassment Restraining Order filed by Burd and another
 individual, Chase Daniel Daugherty, against Defendant on October 5, 2020. Defendant removed
 both of those cases to this Court, and the Court remanded both to Riverside County Superior
 Court for lack of subject matter jurisdiction. See Burd v. Hefflin, CV 20-2410-DMG (SHKx)
 (C.D. Cal. 2020) [Doc. # 15]; Daugherty v. Hefflin, CV 20-2496-DMG (SHKx) (C.D. Cal. 2020)
 [Doc. # 10].

         “The presence or absence of federal-question jurisdiction is governed by the ‘well-
 pleaded complaint rule,’ which provides that federal jurisdiction exists only when a federal
 question is presented on the face of the plaintiff's properly pleaded complaint.” Caterpillar Inc.
 v. Williams, 482 U.S. 386, 392 (1987). The Request for Civil Harassment Restraining Order
 attached to Defendant’s Notice of Removal does not state the reason why Plaintiff sought or
 obtained the restraining order or provide any facts raising issues of federal law. Without any
 federal questions appearing on the face of Plaintiff’s pleading, Defendant cannot establish that
 the Court would have had original jurisdiction over this case had it been filed in federal court.
 See 28 U.S.C. § 1441(a); Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015)
 (“[A] defendant cannot establish removal jurisdiction by mere speculation and conjecture, with
 unreasonable assumptions.”).

         It is evident from the Notice of Removal and Plaintiff’s pleading that the Court lacks
 federal question jurisdiction over the action. In addition, Defendant does not allege that diversity
 jurisdiction exists. Without any basis for subject matter jurisdiction, the Court REMANDS this
 action to Riverside County Superior Court. The Court also warns Defendant that although he is

 CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 5:21-cv-00190-DMG-SHK Document 10 Filed 03/16/21 Page 2 of 2 Page ID #:52




                            UNITED STATES DISTRICT COURT                JS-6 / REMAND
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.    ED CV 21-190-DMG (SHKx)                                Date     March 16, 2021

 Title Ryan Matthew Burd v. James R. Hefflin                                       Page     2 of 2

 proceeding pro se, he is still subject to the Federal Rules of Civil Procedure and Local Rules.
 See C.D. Cal. L.R. 83-2.2.3. Further frivolous removals of actions which clearly fail to state
 federal claims may result in sanctions or other measures designed to discourage vexatious
 litigation under the Local Rules. See C.D. Cal. L.R. 83-7, 83-8.


 IT IS SO ORDERED.




 CV-90                            CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
